

117 S1401 IS: Kids Eat Local Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1401IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Brown (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to improve nutritional and other program requirements relating to purchases of locally produced food.1.Short titleThis Act may be cited as the Kids Eat Local Act of 2021.2.Purchases of locally produced foodSection 9(j)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)(3)) is amended—(1)by striking Program, to and inserting the following:Program—(A)to; (2)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(B)to use locally grown, locally raised, or locally caught as a product specification..